Citation Nr: 0629138	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  02-01 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include mild restrictive lung disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim 
seeking service connection for asbestosis.  The veteran 
perfected a timely appeal of this determination to the Board.

The veteran testified before the undersigned at a Video 
conference Board hearing in September 2003.  A transcript of 
this hearing is associated with the claims folder.  This 
claim was previously before the Board in June 2004 and was 
remanded for further development.  

The Board notes that throughout the pendency of this appeal, 
the issue has been framed as service connection for 
asbestosis.  However, in the June 2004 remand, the Board 
concluded that the veteran had expanded his claim of service 
connection for asbestosis, to include service connection for 
any current lung condition that may have developed as a 
result of in-service exposure to asbestos.  See Szemraj v. 
Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); see also 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).


FINDINGS OF FACT

1.  The veteran was exposed to asbestos in service.  

2.  There is competent medical evidence showing that the 
veteran's lung disorder, characterized as mild restrictive 
lung disease, is related to his in-service exposure to 
asbestos.


CONCLUSION OF LAW

The veteran's mild restrictive lung disease is related to his 
in-service exposure to asbestos.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he was 
exposed to asbestos during service and that this exposure has 
resulted in his current mild restrictive lung disease.

Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In March 2001 and June 2004 
letters, the RO explained the requirements for establishing 
entitlement to service connection and explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO has also properly pursued obtaining all evidence 
described by the appellant.  Given the favorable disposition 
of the claim, any defect in notice or assistance would not 
result in any prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the Board 
finds that the duties of notice and assistance with respect 
to this claim have been met.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  VAOPGCPREC 4-00.

The veteran's Form DD 214 shows that he served as a supply 
systems specialist and also as a material facilities 
specialist with the Air Force.  As part of his duties, the 
veteran testified that he maintained material storage and 
distribution of aircraft parts, which included the 
installation of fire retardant packing material in metal 
storage bins.  He also reported assisting with hazardous 
material and waste disposal in the work center.  In addition, 
the veteran stated that he was assigned to a work detail that 
dismantled World War II vintage barracks.  The veteran 
testified that this work included tearing out insulation, 
wallboard, flooring and tile in the interiors of these 
structures.

In this regard, VA acknowledges that some of the major 
occupations involving exposure to asbestos include, among 
others, insulation work and demolition of old buildings.  See 
M21-1, part VII, paragraph 7.21(b)(1).  The Board also notes 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation workers.  Id. at 
7.21(b)(2).  Many of these people have only recently come to 
medical attention because the latent period varies from 10 to 
45 or more years between first exposure and development of 
disease.  Also of significance is that the exposure to 
asbestos may be brief (as little as a month or two) or 
indirect (bystander disease).  Id.

Based on the foregoing, the Board finds that it is likely 
that the veteran was exposed to asbestos during service.  
That is not the end of the question, however, as VA must also 
determine whether the veteran has been diagnosed as having an 
asbestos- related lung disorder, or other lung or respiratory 
disability that is related to or had its onset during service 
or within a presumptive period, and whether there is medical 
evidence linking the veteran's current lung condition to 
service. 

Service medical records show that the veteran had normal 
lungs at entrance in June 1970.  Also, at that time, the 
veteran denied a history of "sinusitis, hay fever" in his 
Report of Medical History.  Beginning in September 1971 the 
veteran was seen on numerous occasions for nasal congestion.  
Finally, during his separation examination in April 1977, the 
veteran reported a history of "sinusitis, hay fever."  

In April 2000 the veteran filed a claim for asbestosis.  The 
veteran stated that his exposure to asbestos in service 
produced physical symptoms that adversely affected and 
impaired his gastrointestinal tract and lung functions.  He 
submitted several private medical records showing treatment 
for sinusitis and various gastrointestinal disorders dated 
from October 1975 to September 1999.  

In October 2000, the veteran submitted a statement from his 
private physician, Dr. M.S.S. stating that the veteran had a 
diagnosis of mild restrictive lung disease and that this 
disease was more likely than not related to the veteran's in-
service exposure to asbestos.  Dr. M.S.S. also stated that 
this opinion was made only after reviewing all service 
medical records, duties in the military, post job history, 
and current medical records.  Dr. M.S.S. also noted that the 
veteran had no risk factor for his mild restrictive lung 
disease other than his asbestos exposure.

The veteran was afforded a VA examination in June 2001.  The 
examiner noted that pulmonary function tests performed in 
June 1999 showed mild restrictive lung disease, no help with 
bronchodilator.  A chest X-ray in 1997 showed a linear 
density consistent with atelectasis or scouring in the lower 
lung fiends.  The examiner also noted that there was a small 
linear area of atelectasis at the lateral left lung base, not 
present on previous examination.  The assessment was mild 
restrictive ventilatory defect.  Given a normal chest X-ray 
at this examination, the examiner stated that a diagnosis of 
asbestosis could not be confirmed.  

In April 2001 the veteran submitted another statement from a 
private physician, Dr. J.M., who noted that the veteran had 
been diagnosed and treated in the past for abdominal and lung 
problems and was diagnosed with a restrictive lung problem in 
November 1998.  Dr. J.M. stated that he had reviewed the 
veteran's private medical records and concurred with Dr. 
M.S.S.'s connection between the veteran's current mild 
restrictive lung illness and asbestos exposure.  

The veteran was afforded another VA examination October 2004.  
This examiner continued the veteran's earlier diagnosis of 
mild restrictive ventilatory defect but stated that there 
were no clinical signs of asbestosis at the time of the 
examination.  The examiner did not opine as to whether the 
veteran's mild restrictive ventilatory defect was related to 
his exposure to asbestos in service.  

Also, in July 2004 and May 2006 the veteran submitted 
additional statements from Dr. M.S.S. reiterating his earlier 
October 2000 nexus opinion.

In this case, the veteran has not, to date, been diagnosed 
with asbestosis.  He has, however, been diagnosed as having a 
mild restrictive lung illness and has also been found to have 
developed left basilar atelectasis.  Also, two of the 
veteran's private physicians have suggested that the 
veteran's current lung disorder is be related to his in-
service exposure to asbestos.  Indeed, in an October 2000 
report, Dr. M.S.S. pointed out that the veteran had no risk 
factor for his mild restrictive lung disease other than his 
asbestos exposure.  Also, the veteran's service medical 
records are negative for a respiratory disorder at entrance 
into service but show numerous treatments for nasal 
congestion and a diagnosis of sinusitis at separation from 
service.  Although no VA examiner has attributed the 
veteran's mild restrictive lung disease to his asbestos 
exposure, two of the veteran's private physicians have 
submitted statements relating his lung disorder to his in-
service asbestos exposure.  In light of the foregoing, and 
with resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports service 
connection for a lung disorder to include mild restrictive 
lung disease.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for mild restrictive lung disease is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


